Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “wherein a check valve is provided at a connecting portion between the first discharge flow path and the second discharge flow path, the check valve preventing a back flow of the liquid from the second discharge flow path to the first discharge flow path, a pressure adjustment unit for adjusting a pressure of the liquid in the second discharge flow path is connected to the second discharge flow path” in claim 1. The closest prior arts are Asahi (JP 2009-011912), Jameson (US PN 4,535,919), and Estelle (US PN 6,401,976). None of the prior arts teach the recirculation flow path with the check valve between the flow paths and a pressure adjustment unit to adjust the pressure in the second discharge flow path as recited in the claim. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 1-5 and 7-8 (renumbered as claims 6 and 7) are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754